Per Curiam:
The evidence fails to show that the defendant was guilty of negligence, or that the accident happened because of any negligence or improper conduct of the foreman or superintendent. The judgment and order appealed from are, therefore, reversed, the finding that the defendant was guilty of negligence reversed and the complaint dismissed, *901with costs. Present — Ingraham, P. J., McLaughlin, Laughlin, Scott and Dowling, JJ. Judgment and order reversed and complaint dismissed, with costs.